INDEMNITY
(Constitution Trail)

  

This Indemnity is dated as of June 10, 2013, and is given to TORCHLIGHT DEBT
OPPORTUNITY FUND III, LLC, a Delaware limited liability company (“Lender”),
TORCHLIGHT LOAN SERVICES, LLC, a limited liability company, and TORCHLIGHT
INVESTORS, LLC, a limited liability company (all collectively, “Indemnitees”),
by TNP STRATEGIC RETAIL TRUST, INC., a Maryland corporation to be renamed
STRATEGIC REALTY TRUST, INC. (“Indemnitor”), and is effective as of the date of
recordation (the “Closing Date”) of that certain Second Omnibus Amendment to
Loan Documents by and between TNP SRT CONSTITUTION TRAIL, LLC, a Delaware
limited liability company to be renamed SRT CONSTITUTION TRAIL (“Borrower”) and
Lender dated as of June 10, 2013 (the “Amendment”).

 

Indemnitor has advised Indemnitees of Indemnitor’s intention to terminate: (i)
the Property and Asset Management Agreement by and between Borrower and TNP
Property Manager, LLC, dated as of October 21, 2011, together with other
property management agreements between other affiliates of Indemnitor and TNP
Property Manager, LLC, (ii) the Advisory Agreement between Indemnitor, TNP
Strategic Retail Operating Partnership, LP and TNP Strategic Advisor, LLC, and
(iii) the authority of certain officers and directors of affiliates of
Indemnitor which are not under substantially the same control as Indemnitor (all
collectively, the “Terminations”).

 

As required by Lender as a condition to entering into the Amendment, effective
as of the Closing Date but with respect to all matters whether arising before or
after the Closing Date, Indemnitor hereby agrees to indemnify, defend, and hold
harmless Indemnitees and each of their respective officers, directors, members,
managers, principals, partners, shareholders, affiliates, agents, employees,
accountants, attorneys, and legal representatives (collectively, the “Indemnitee
Parties”), from and against any and all claims, causes of action, liability,
damages, losses, judgments, awards, costs and expenses, including reasonable
attorneys’ and experts’ fees, costs and expenses incurred by legal counsel
chosen by Indemnitee Parties in their sole discretion, arising from or related
to the Terminations or the Amendment or the transaction contemplated thereby
(collectively, “Claims”).

 

Indemnitor’s liability under this Indemnity is separate from, in addition to,
and not in any way limited by, Indemnitor’s liability under that certain
Recourse Guaranty and that certain Environmental Indemnity Agreement, both dated
as of October 21, 2011, executed by Indemnitor in favor of Lender with respect
to the Loan (as defined in the Amendment).

 

Indemnitor hereby represents, warrants and covenants that it (i) has been
provided with adequate information regarding this Indemnity and the subject
matter hereof, (ii) has had adequate opportunity to consult legal counsel of
Indemnitor’s choice regarding this Indemnity, (iii) has executed and delivered
this Indemnity pursuant to the free will of the Indemnitor, and (iv) has
executed this Indemnity on a fully informed basis and with full knowledge of the
consequences thereof.

 

This Indemnity shall be governed by and interpreted in accordance with the laws
of the State of New York applicable to contracts made and to be performed in
such state, without regard to conflict of law provisions, pursuant to Section
5-1401 of the New York General Obligations Law. Any action or proceeding against
any party arising out of or relating to this Indemnity must be instituted
exclusively in the federal or state courts located in the City of New York,
County of New York. Each party irrevocably (i) agrees and consents that such
courts shall have subject matter and specific personal jurisdiction over the
parties and that venue in such courts is proper, (ii) waives any objections it
may now or hereafter have to such jurisdiction or venue, (iii) waives any right
to move for dismissal of any such action or proceeding on grounds of forum non
conveniens, and (iv) acknowledges and agrees that Section 5-1402 of the New York
General Obligations Law requires adjudication of any such suit, action or
proceeding in such courts.

 



Indemnity (Constitution Trail)1 

 

  

Following the assertion or threatened assertion of any Claim against any
Indemnitee Party, Indemnitor shall immediately reimburse Indemnitee Parties for
all fees and costs, including reasonable attorneys’ and experts’ fees, costs and
expenses incurred by Indemnitee Parties, whether before or after any judgment,
for enforcement of this Indemnity or any of its terms, or the exercise of any
rights or remedies hereunder and/or at law, in equity or otherwise, whether or
not any action or proceeding is filed.

 

If any term, provision, covenant or condition of this Indemnity is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of this Indemnity shall remain in full force and effect and shall in
no way be affected, impaired, invalidated or rendered unenforceable.

 

[SIGNATURE FOLLOWS ON NEXT PAGE]

  

Indemnity (Constitution Trail)2 

 

 

IN WITNESS WHEREOF, Indemnitor has executed this Indemnity as of the Closing
Date as set forth above.

 

INDEMNITOR: TNP STRATEGIC RETAIL TRUST, INC., a
Maryland corporation       By: /s/ Jeffrey Rogers   Name: Jeffrey Rogers  
Title: Chairman Authorized Agent

 



Indemnity (Constitution Trail)3 

